*98ORDER
In the opinion we issued on May 4, 2005, we gave Darron J. Murphy, Sr. and Jennifer Baker 14 days in which to advise us whether they wanted a limited remand to the district court pursuant to the procedure announced in United States v. Paladino, 401 F.3d 471 (7th Cir.2005). Both defendants have responded, Baker in the affirmative and Murphy in the negative. Accordingly, we ORDER that Baker’s case be REMANDED to Judge Murphy for the limited purposes specified in Paladino. The judge should tell us whether the sentence Baker received would be different now that the federal sentencing guidelines are advisory, not mandatory. As to Mr. Murphy’s case, our final mandate will issue in due course.